Citation Nr: 0402629	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from January 1974 to May 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO.  

The veteran was scheduled to appear for a hearing before a 
Veterans Law Judge sitting in Washington, DC, but cancelled 
the hearing due to her failing health.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and her representative if further action is 
required on his part.)  



REMAND

The veteran contends that her service-connected disabilities 
render her unable to maintain substantially gainful 
employment.  

The veteran's service-connected disabilities are as follows: 
(1) Total abdominal hysterectomy with bilateral salpingo-
oophorectomy, currently rated as 50 percent disabling; (2) 
Traumatic arthritis of the lumbar spine, currently rated as 
40 percent disabling; (3) Removal of 1st left rib, currently 
rated as 10 percent disabling; (4) Thoracic outlet syndrome, 
post operative, currently rated as 10 percent disabling; (5) 
Hepatitis, currently rated as noncompensable; (6) Cirrhosis 
of the liver, currently rated as noncompensable; (7) Post 
operative ganglion cyst, left wrist, currently rated as 
noncompensable; (8) Fractured left distal fibula, currently 
rated as noncompensable; (9) Stress fracture right calcaneus, 
currently rated as noncompensable; and (10) Bony mass, left 
knee, currently rated as noncompensable.  The total combined 
rating for service-connected disabilities is 80 percent.  

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total compensation rating.  38 C.F.R. § 4.19 (2003).  
Marginal employment is not to be considered substantially 
gainful employment.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(2003).  

In this case, the Board notes that the medical evidence is 
insufficient to determine whether the veteran is unemployable 
by reason of her service-connected disabilities alone.  

Although the veteran underwent a VA examination to evaluate 
her service-connected disabilities most recently in August 
2001, there was no opinion provided regarding the veteran's 
ability to work at substantially gainful employment.  As 
such, further evaluation is necessary.  

The veteran should be afforded another VA examination during 
which an opinion should be rendered by the examiner regarding 
the likelihood that the veteran's service-connected 
disabilities alone preclude from obtaining and retaining 
substantially gainful employment.  In addition, all recent VA 
clinical records should be obtained.  

In this regard, the Board notes that the veteran submitted 
additional evidence directly to the Board in May 2003.  The 
additional information consists of primarily a letter and 
medical report from private doctors indicating that the 
veteran is unemployable due to service-connected 
disabilities, specifically those of degenerative joint 
disease and cirrhosis of the liver.  

The Board also notes that the veteran indicated that she was 
unable to travel to Washington, DC to appear for a personal 
hearing before a Veterans Law Judge.  The RO in this regard 
should explain to the veteran her other personal hearing 
options, including, but not limited to a videoconference 
hearing.  

The Board also notes that the statutes governing assistance 
to claimants and the benefit of the doubt were recently 
amended via the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the TDIU issue.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must take appropriate steps to 
ensure that the veteran has advised of 
the provisions of VCAA as it relates to 
the veteran's claim of TDIU and provide 
her with that notice required by 
38 U.S.C.A. § 5103(a).  The notice must 
advise the veteran of what evidence is 
needed to show entitlement to a TDIU, and 
whose responsibility it is to provide 
such evidence.  

2.  The veteran must also be advised that 
it is her responsibility, and hers alone, 
to provide the foregoing evidence, but 
that VA will make reasonable efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if she identifies the 
custodians thereof, and that VA will 
notify her of evidence she identified 
that could not be obtained so that she 
may obtain the evidence herself and 
submit it.  

3.  The veteran should be scheduled for 
VA examination(s) to determine the 
current severity of her service-connected 
disabilities and whether they preclude 
her from obtaining and maintaining 
substantially gainful employment.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to whether the veteran's 
service-connected disabilities alone 
prevents her from securing and following 
substantially gainful employment 
consistent with education and work 
background.  Complete rationale for the 
opinions expressed should be provided.  

4.  The veteran should be advised of the 
opportunity for a hearing via 
videoconference or personal hearing at 
the RO.  If the veteran desires such a 
hearing, then the RO should schedule the 
type of hearing requested.  

5.  Upon completion of the foregoing 
development, the RO must review the 
veteran's claim for TDIU.  If any benefit 
sought on appeal remains denied, then a 
Supplemental Statement of the Case (SSOC) 
should be in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



